DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/13/20 has been entered.
Information Disclosure Statement
The “statement filed pursuant to the duty of disclosure” filed 5/5/20 and 1/29/20 and 12/22/20 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they lack the 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
The cited references have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98. In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 27, and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campanella US Patent Application Publication 2017/0218731.
Campanella describes the system for controlling landfill gas extraction including a set of first controllers (fig 5: 506a, 506b, etc.) configured to control a respective one of a plurality of valves (fig 2) and second controller (fig 5: 502,504) configured to obtain, determine, and transmit control adjustment as claimed. See figure 10 and ¶128-134. 
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Campanella.
Campanella plainly shows the powerplant, but lacks the obtaining the value from the plant per se.
Nonetheless, Examiner finds that the controller is “configured to obtain … the power plant” as claimed, because the controller per se requires no additional configuration to receive a signal from another source. Any such configuration—i.e. additional cabling, or additional sensors in the plant—would be external to the controller.
1.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Campion US Patent Application Publication 2019/0277119.
Campanella fails to disclose the controller being a PID.
Campion describes the use of PID controllers to control valves in a gas flow system.  One of ordinary skill in the art would understand that PID controllers are useful when controlling a system to achieve a target, and It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the PID as claimed.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Morrow US Patent Number 8,840,708.
Campanella lacks the processing plant.
Morrow describes a processing plant for treating landfill gas to , inter alia, purify the gas. It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the processing plant as claimed, in order to purify the gas.
Claim 8-12 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Patel et al. US Patent Application Publication 2018/0209248.
Campanella describes a method of controlling extraction of landfill gas via an extraction system comprising well piping 108 for coupling to an aggregate output 110 ; the method comprising obtaining a measured energy content of landfill gas (fig 13 @1302) determining whether the measured energy is within  a target range (fig 13) and in response to determining controlling a plurality of valves (1310,1312).
The Campanella process differs from the claimed process in that Campanella does not obtain the energy content at the aggregate gas output.
Patel describes a similar process of controlling extraction of gas including obtaining measurements from an aggregate output (“field-level” measurements—see, e.g. fig 4 @ 420) and controlling one or more production wells (460) based on aggregate measurements. Patel describes (¶0035) that using aggregate (i.e. “field-level”) measurements allow for coordination of multiple wells without complexity of dealing with each individual wells variables. One of ordinary skill in the art would understand that this reduced complexity is desirable to increase efficiency.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Campanella process to have included obtaining measurements form the aggregate output as claimed.
With regards to claim 9: Campanella describes determining and transmitting a control adjustment at figure 13.
With regards to claim 10: Campanella describes the setting in fig 13 at 1310/1312.


Regarding independent claim 21:
Campanella describes a method of controlling extraction of landfill gas via an extraction system comprising well piping 108 for coupling to an aggregate output 110 ; the method comprising obtaining a measured energy content of landfill gas (fig 13 @1302) determining whether the measured energy is different from  a target (fig 13) and in response to determining controlling a plurality of valves (1310,1312).
The Campanella process differs from the claimed process in that Campanella does not obtain the energy content at the aggregate gas output.
Patel describes a similar process of controlling extraction of gas including obtaining measurements from an aggregate output (“field-level” measurements—see, e.g. fig 4 @ 420) and controlling one or more production wells (460) based on aggregate measurements. Patel describes (¶0035) that using aggregate (i.e. “field-level”) measurements allow for coordination of multiple wells without complexity of dealing with each individual wells variables. One of ordinary skill in the art would understand that this reduced complexity is desirable to increase efficiency.
.
 
Response to Arguments
The amendment and arguments pertaining to claim 8 and its dependents are persuasive.
Arguments concerning the Tooley reference as applied to claim 1 and dependents are persuasive.
Applicant's further arguments filed 10/13/20 have been fully considered but they are not persuasive. Although Campanella does not describe the method as claimed, or the system as disclosed, Campanella does describe the claimed system including the set of first controllers ( “in situ control mechanisms” 506a,506b…)  and second controller (502/504/510/508) at figure 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).